561 So.2d 18 (1990)
Rodger Franklin McPHEETERS, Appellant,
v.
Dorothy Christina TOLBERT, Etc., Appellee.
Nos. 89-1003, 89-1004.
District Court of Appeal of Florida, Fifth District.
May 10, 1990.
*19 E.G. Musleh, Ocala, for appellant.
Mary Catherine Landt of Forman, Krehl & Landt, Ocala, for appellee.
PER CURIAM.
The trial court's denial of the Motion for Relief from Judgment and Motion for Rehearing is affirmed in circuit court case number 88-2309-CA-A.
The appeal of the order dismissing appellant's complaint with prejudice in circuit court case number 88-3729-CA-B is dismissed since this court lacks jurisdiction. An order granting a motion to dismiss "with prejudice" is an order granting a motion, not an order dismissing an action, and it is not appealable. Johnson v. First City Bank of Gainesville, 491 So.2d 1217 (Fla. 1st DCA 1986). This court has adopted a strict policy of dismissal of non-final orders. Arcangeli v. Albertson's, Inc., 550 So.2d 557 (Fla. 5th DCA 1989).
COBB, PETERSON and GRIFFIN, JJ., concur.